Citation Nr: 1436113	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-22 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for degenerative disc disease (DDD) of the lumbar spine, postoperative laminectomy and fusion, prior to January 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to December 2003.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to increased ratings for his service-connected low back disability and hypertension, but granted an increased rating of 10 percent for his service-connected chronic pansinusitis.

The Board remanded these claims for further development and consideration in December 2011.  Following that additional development and consideration, including a September 2012 decision in which the Appeals Management Center (AMC) increased the rating for the chronic pansinusitis from 10 to 30 percent retroactively effective as of January 24, 2012, the claims were returned to the Board in June 2013.  The Board again remanded the claim for an even higher rating for the chronic pansinusitis, also remanded a derivative claim for a total disability rating based on individual unemployoability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied a higher rating for the service-connected hypertension, but granted a higher 40 percent rating for the Veteran's lumbar spine DDD as of January 24, 2012.

He appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the claim for a rating higher than 20 percent for the lumbar spine DDD prior to January 24, 2012, back to the Board for action consistent with the terms of the JMR.  Specifically, the Board must address whether separate ratings are warranted for neurologic abnormalities claimed to be associated with this low back disability.



FINDINGS OF FACT

1.  Before January 24, 2012, the service-connected DDD of the lumbar spine, postoperative laminectomy and fusion, was manifested by forward flexion greater than 30 degrees but less than 60 degrees; but effectively since January 24, 2012, there has been greater limitation of motion as forward flexion of the thoracolumbar spine has been limited to 30 degrees or less, though not such that there is ankylosis, either favorable or unfavorable, of this segment of the spine.

2.  Before January 24, 2012, bilateral lower extremity radiculopathy was manifested by subjective complaints and objective findings of diminished or absent reflexes; but since January 24, 2012, there have been no objective findings of radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating higher than 20 percent for the service-connected DDD of the Veteran's lumbar spine, postoperative laminectomy and fusion, were not met before January 24, 2012; the criteria for entitlement to the higher 40 percent rating, though no greater, for this service-connected low back disability were met as of January 24, 2012.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for separate 10 percent ratings for associated left and right lower extremity radiculopathy were met only prior to January 24, 2012, not since.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a May 2007 letter, prior to the initial adjudication of his claim in the September 2007 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's VA treatment records, identified post-service private treatment records, and lay statements have been obtained and associated with his claims file for consideration.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  The most recent examination was conducted in January 2012.  However, the Veteran has not asserted, and there is no indication, that his condition has worsened since that time, particularly in light of the increased rating being assigned effective from the date of that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).


The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran's service-connected degenerative disc disease of the lumbar spine, postoperative laminectomy and fusion has been rated 20-percent disabling under the provisions of Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, or where appropriate, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

Under Note (1) for the Formula for Rating IVDS Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, the Veteran's service-connected thoracolumbar spine disability cannot be considered under these provisions, as incapacitating episodes as defined have not been shown, during the appeal period.


As it pertains to the Veteran's service-connected lumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a higher 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is provided for unfavorable ankylosis of the entire spine, i.e., the thoracolumbar and cervical spine segments together.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013) (unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).

Note (1) of the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under the appropriate Diagnostic Codes.  In this case, there is no indication of bowel or bladder impairment.  However, there is some evidence of lower extremity radiculopathy, which is appropriately rated under DC 8520 for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


Turning to the evidence, on a June 2007 VA spine examination, the Veteran reported low back pain and that he used medication to control the pain.  He described intermittent numbness and tingling into the left lower extremity.  He experienced weekly flare-ups that were severe in nature, lasted a day or two, and had no clear precipitating cause.  The Veteran complained of "100 percent impairment" during flare-ups.  However, according to the examiner, the Veteran had no incapacitating episodes related to the low back in the previous 12 months.  The Veteran reported he was able to walk less than one mile.  On examination, his posture was normal, and the back was symmetrical in appearance.  His gait was normal.  There was no thoracolumbar spine ankylosis.  Thoracolumbar forward flexion measured from zero to 55 degrees, with pain at 55 degrees.  There was no additional loss of thoracolumbar spine range of motion with repetitive testing.  The lower extremities exhibited strength of 5/5 and intact sensation.  Knee jerk reflexes were 1+, and ankle jerk reflexes were absent.  The Veteran indicated that he was employed on a full-time basis and indicated that he had been absent from work for a total of two weeks during the previous 12 months due to back and shoulder pain.  Objective limitations due to the low back included decreased mobility, problems lifting and carrying, and lack of stamina.  Chores were mildly impacted due to the service-connected low back disability.  Exercise and sports were severely limited.  Other areas of functioning such as recreation, shopping, traveling, feeding, bathing, dressing, toileting, and grooming were unaffected.

A September 2008 VA physical therapy note indicated that the Veteran was experiencing lumbar stiffness, decreased range of motion, muscle tightness, and some radicular symptoms.  In December 2008, he reported low back pain which radiated to his legs.  In November 2009, the Veteran reported severe low back pain with numbness in the buttock area.  He denied any urinary symptoms.  Additional records dated November 2010 show the Veteran denied any radiating pain or incontinence.


During a January 2012 VA spine examination, the Veteran reported daily low back pain.  The pain was constant and severe.  The Veteran denied incapacitating flare-ups needing acute care or emergency room visits.  He reported flare-ups for three days every three weeks that required him to leave work early.  On examination, forward flexion of the thoracolumbar spine measured from zero to 35 degrees with pain beginning at zero degrees.  Range of motion was the same after repetitive use testing.  Lower extremity strength was 5/5, sensation was intact, and reflexes were 2+.  The examiner stated that there was no radicular pain or other signs or symptoms due to radiculopathy.  According to the examiner, the Veteran's service-connected low back disability had an impact upon his ability to work due to increased absenteeism and the inability to perform heavy lifting.

VA records dated May 2012 show the Veteran reported a constant "vibration" feeling shooting down his right leg.

In an October 2012 written statement, the Veteran asserted that he suffered daily low back pain.  He stated that the disability had an impact upon his job performance, as he could not stand or sit for long periods and that he used 130 hours of leave without pay as well as all of his sick and annual leave due to the service-connected low back disability.  The Veteran stated further that bed rest was suggested for three days in June 2012 but that he was denied an additional request for prescribed bed rest.  The physician refused to "give him an excuse" and suggested that the Veteran find a new job.

Based on this evidence, the Board finds that staged ratings are appropriate in evaluating the Veteran's service-connected lumbar spine DDD.  Before January 2012, the forward flexion of the thoracolumbar spine was to 55 degrees with pain at 55 degrees - so not until at the terminal endpoint.  Furthermore, no ankylosis of the thoracolumbar spine was shown, either favorable or unfavorable.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See also Note (5) to DCs 5235-5242 indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis

As such, the criteria for a 40 percent evaluation (or more) for the service-connected thoracolumbar spine disability are not met prior to January 2012.

During the January 2012 VA spine examination, however, the Veteran had greater limitation of motion of his thoracolumbar spine as forward flexion was to only 35 degrees, indeed, with pain beginning at 0 degrees.  He therefore experienced the pain throughout his already limited range of motion.  Symptoms such as flare-ups lasting several days at a time, weakened movement, excess fatigability, and pain on movement were also noted.

The Board must consider evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use, including after prolonged, repetitive-type activity or during "flare ups".  DeLuca v. Brown, 8 Vet. App. 202 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

The Board, therefore, finds that due to the fact that forward flexion during the January 2012 VA examination was only slightly greater than 30 degrees, and because the Veteran experienced pain even from the outset of his motion in this direction, so from 0 degrees, and considering the constellation of other symptoms he has complained about, his disability picture effectively as of January 24, 2012, the date of that VA compensation examination, more nearly approximates that required for a higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  As such a 40 percent rating for the service-connected thoracolumbar spine disability is granted effective January 24, 2012, the date of that VA examination showing this greater extent of disability.  38 C.F.R. § 4.7.

An even higher 50 percent rating is not warranted, however.  As explained, this even greater rating requires unfavorable ankylosis of the thoracolumbar spine, which has not been demonstrated at any point during the appeal period.  Moreover, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (so noncompensable) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion, meaning even from the beginning point of 0 degrees.

But, in addition, the Board has determined that separate ratings are warranted for associated left and right lower extremity radiculopathy prior to January 24, 2012, though not also since.  The June 2007 VA examination documented subjective complaints of left leg numbness and tingling.  Although sensation was intact on objective clinical examination, the bilateral knee jerk reflexes were diminished at 1+, and the bilateral ankle jerk reflexes were absent.  Subsequent reports in September 2008, December 2008, and November 2009 include reports of radiating pain or other radicular symptoms.  This combination of objective findings and subjective complaints is consistent with a 10 percent rating for "mild" incomplete paralysis under DC 8520 for each lower extremity.

As of the January 2012 VA examination, however, there were no objective findings of any such incomplete paralysis.  Strength, sensation, and reflexes were all normal, and the examiner specifically noted there was no pain or other signs or symptoms of radiculopathy.  Therefore, a compensable rating for radiculopathy is not warranted as of that date.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1) (indicating separate evaluations for objective neurologic abnormalities).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.


According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.


With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine DDD with the established criteria found in the Rating Schedule for that disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate his low back pain, limited range of motion, and associated neurologic abnormalities.  Additional functional limitations, such as pain on standing and sitting, not being able to lift heavy objects, and the general impact on occupational functioning and activities of daily living, are inherent in the assigned 20 percent and 40 percent ratings, as well as the separate 10 percent ratings for radiculopathy for the appropriate period.  38 C.F.R. § 4.1.  There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.



ORDER

An evaluation higher than 20 percent for the service-connected DDD of the lumbar spine, postoperative laminectomy and fusion, is denied for the period before January 24, 2012; however, the higher 40 percent rating for this low back disability is affirmed as of January 24, 2012.

But also, a separate 10 percent rating for associated left lower extremity radiculopathy is granted prior to January 24, 2012, though not from that date onwards.

As well, a separate 10 percent rating for associated right lower extremity radiculopathy is granted prior to January 24, 2012, though not as from that date onwards.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


